Exhibit 31.1 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, Chen, Kuan-Yu, certify that: 1. I have reviewed this report on Form 10-Q of San Lotus Holding Inc. 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: November 3, 2016 By:/s/Chen, Kuan-Yu Chen, Kuan-Yu,Chairman
